Case 2:19-mj-00553-JLW Document1 Filed 11/14/19 Page 1 of 28

___4 bl. rev. oor am a Search Warrant (Modified: WAWD 10-26-18)
————

 

 

NOV 14 2019 UNITED STATES DISTRICT COURT
CLERK U's, DISTRICT COURT _ forthe
WESTERN DISTRICT OF WASHINGTON Western District of Washington

In the Matter of the Search of

(Briefly describe the property to be searched

or identify the person by name and address) Case No. MJ 14 - BS 3

A Silver Mazda bearing Washington License Plate: BQN5917, as more
fully described in Attachment A.

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

A Silver Mazda bearing Washington License Plate: BQN5917, as more fully described in Attachment A, incorporated herein by reference.

located in the Western District of Washington , there is now concealed (identify the
person or describe the property to be seized):

 

See Attachment B, incorporated herein by reference.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
iM evidence of a crime;
contraband, fruits of crime, or other items illegally possessed;
@ property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 ULS.C. § 841 (a) & 846 Distribution to Distribute Controlled Substances and Conspiracy to Distribute Controlled Substances
21 U.S.C. § 952(a) Importation of Controlled Substances
18 U.S.C. § 1956 Money Laurdering nad Conspiracy to Launder Money

The application is based on these facts:
v See Affidavit of DEA SA Kevin Palermo, continued on the attached sheet.

Delayed notice of days (give exact ending date if more than 30 days: __91/ 29/2020 is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

Pursuant to Fed. R. Crim. P. 4.1, this warrant is presented: [Jey reliable electy6nic means; or: [ ] telephonically recorded.

 

Applicant's signature

Kevin Palermo, Special Agent

 

Printed name and title

  
 

© The foregoing affidavit was sworn to before me and signed in my presence, 6
booing t by te lon

 

 

Judge’ Ss oy")
City and state: Seattle, Washington John einberg, United States vce Judge

¥ Printed name and title

 

 

 

 

USAO: 2019R00179
Case 2:19-mj-00553-JLW Document 1 Filed 11/14/19 Page 2 of 28

Attachment A
Property to be Searched

The property to be searched includes all areas at that location where the Items to Be
Seized, listed in Attachment B, could be found, this includes all areas of the vehicle, all

compartments, and all containers within that vehicle, whether locked or not.

Target Vehicle-to be searched is a Silver Mazda 3 bearing Washington License Plate:
BQNS5917. According to Washington Department of Licensing (DOL), this vehicle bears Vehicle
Identification number (VIN) JMIBL1VG9C1507151 and is registered to Robert D Rennie at
7021 NE 18\1st St. Unit 12, Kenmore, Washington, 98028-2736.

ATTACHMENT A
USAO 2019R0019 - 1
Oo Oo YD HD A Bh WY YH

bm po Bw HN WH WH HO DP ROR Re BRR ee ee ee
So KN DN Oe SF WD HY SH OD OO OH HI] DH HH BP WD HO KH CS

 

 

Case 2:19-mj-00553-JLW Document1 Filed 11/14/19 Page 3 of 28

AFFIDAVIT OF Kevin Palermo

STATE OF WASHINGTON )
) SS
COUNTY OF KING )

I, Kevin Palermo, a Special Agent with the Drug Enforcement Administration,

Seattle, Washington, having been duly sworn, state as follows:
AFFIANT BACKGROUND

1. I am employed as a Special Agent (SA) with DEA, and have been so
employed since August 2016. I am currently assigned to the Seattle Field Division, and
as such I am an “investigative or law enforcement officer” of the United States within the
meaning of Section 2510(7) of Title 18, United States Code, that is, an officer of the
United States who is empowered by law to conduct investigations of, and to make arrests
for, offenses enumerated in Title 21, United States Code, Section 801, et seq. and Title
18, United States Code, Section 2516(1). I received specialized training in the
enforcement and investigation of the Controlled Substance Act. I received over 620
hours of classroom training including, but not limited to, drug identification, drug
interdiction, detection, money laundering techniques and schemes, smuggling, and the
investigation of individuals and/or organizations involved in the illegal possession,
possession for sale, sales, importation, smuggling, cultivation, manufacturing, and illicit
trafficking of controlled substances. Prior to becoming a Special Agent with DEA, I was
employed as a police officer in the Village of Lincolnshire in Lake County, Illinois, from
December 2014 to August 2016. In that capacity, I was responsible for providing and
promoting public safety in the Village of Lincolnshire and the State of Illinois by
maintaining order, responding to emergencies, protecting people and property, and
enforcing criminal and motor vehicle laws. During this time, I was involved in
investigations of criminal offenses including, but not limited to, narcotics, identity theft,

burglary, fraud, DUI, theft, and domestic violence.

AFFIDAVIT OF KEVIN PALERMO - 1 UNITED STATES ATTORNEY
USAO 2019R00179 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo IN DH WH HBP WW WH

NB db bw DO KN DO BD BRD OBR mm Se
oo st HN UH BP WD NHN — DTD OO CO HY DBD NH Hh WW WY KK OS

 

 

Case 2:19-mj-00553-JLW Document1 Filed 11/14/19 Page 4 of 28

2. In my role as a DEA Special Agent, I participated in narcotics
investigations involving heroin, cocaine, marijuana, fentanyl, and methamphetamine,
which resulted in the arrest of individuals and the seizure of illicit narcotics and/or
narcotic related evidence and the forfeiture of narcotics related assets. Based on my
training and experience, I have become familiar with various tools, methods, trends,
paraphernalia and related articles utilized by various traffickers in their efforts to import,
conceal, and distribute controlled substances. I am also familiar with the various
methods of packaging, delivering, transferring, and laundering drug proceeds.
Additionally, through my training and experience, I can identify illegal drugs by sight,
odor, and texture.

3. I have also worked on drug investigations involving the use of court-
authorized wiretaps under Title III. In that capacity, I have monitored, listened to, and
reviewed transcripts and line sheets both in English and Spanish (prepared by linguists)
documenting the content of hundreds of intercepted conversations involving the
trafficking of cocaine, methamphetamine, heroin, and other narcotics, by persons who
used some form of code to thwart law enforcement. I have also interviewed defendants at
the time of their arrest and debriefed, spoken with, and/or interviewed numerous drug
dealers or confidential sources (informants) at proffer and safety valve interviews who
were experienced in speaking in coded conversations. In many of these interviews and
debriefings, I was able to speak with these drug traffickers about specific conversations in
which they were intercepted pursuant to electronic surveillance. From these interviews,
and also from discussions with other experienced agents, I gained knowledge regarding
the various methods, techniques, codes, and/or jargon used by drug traffickers in the

course of their criminal activities, including their use of firearms to protect their narcotics

related activities, cellular telephones, and other electronic means to facilitate

communications while avoiding law enforcement scrutiny.

AFFIDAVIT OF KEVIN PALERMO - 2 UNITED STATES ATTORNEY
USAO 2019R00179 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
oOo Oo SN DW OH BP WH YH —

NY NO ND NO WH WN WN ND NY KH KH HF HF KH He ROS
eo ~s N UO BP WY NY KF CS OO Oe a DH Ur BP WH NY KS OO

 

 

Case 2:19-mj-00553-JLW Document1 Filed 11/14/19 Page 5 of 28

PURPOSE OF THIS AFFIDAVIT
4, This affidavit seeks authorization to search:

a. A Silver Mazda 3 (hereinafter silver Mazda) bearing Washington
License Plate: BQN5917. According to Washington Department of Licensing (DOL), this
vehicle bears Vehicle Identification number (VIN) JM1BL1VG9C1507151 and is
registered to Robert D Rennie at 7021 NE 181st St. Unit 12, Kenmore, Washington,
98028-2736.

5. The facts in this Affidavit come from my personal observations, my
training and experience, and information obtained from other agents and witnesses. I
have not included every fact concerning this investigation. Rather, I have set forth the
facts that I believe are necessary for a fair determination of probable cause.

SUMMARY OF PROBABLE CAUSE
Jimenez-Hernandez Trans-National Criminal Organization

6. Beginning in December 2018, DEA, Snohomish Regional Drug Task Force
(SRDTF), Skagit County Drug Task Force (SCDTF), and Seattle Police Department
Narcotics (SPD) began investigating a drug trafficking organization (DTO) operating
within the Western District of Washington. Through the use of confidential source
information and traditional investigative techniques, agents! identified several
individuals, including Christian JMENEZ-HERNANDEZ, Martin Esteban QUINONEZ-
LUQUE, Gonzalo VILLASENOR, Jocelyn LEY VA-CASTELLANOS, and Julio Cesar
RAMIREZ-MENESES, involved in the distribution of methamphetamine, heroin, and
counterfeit oxycodone, commonly referred to as M30s.

Authorization to Intercept Wire and Electronic Communications

7. On October 15, 2019, the Honorable James L. Robart, United States

District Judge for the Western District of Washington, signed an Order authorizing

 

' When I use the term “agents. throughout the affidavit I am referring to law enforcement
personnel, to include, but not limited to DEA and FBI agents and task force officers; Seattle
Police Department sergeants, detectives and officers; and Snohomish Regional Drug and Gang
Task Force detectives, etc.

AFFIDAVIT OF KEVIN PALERMO - 3 UNITED STATES ATTORNEY
USAO 2019R00179 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
oO fo SI HD NH FP WY NY

NO HNO NM HO WH NY WH NY HK KF | FS Fe Fe Se Oe OS |
oOo ~~ DN UO BSB WO HN KH DT Oo fH DT DB HH BP WH WH KH BD

 

 

Case 2:19-mj-00553-JLW Document1 Filed 11/14/19 Page 6 of 28

interception of wire and electronic communications of 425-345-8051 (“TT3”) used by
Gonzalo VILLASENOR, 425-410-6962 (“TT4”) used by Gonzalo VILLASENOR, and
206-578-9119 (“TT6”) used by Julio Cesar RAMIREZ-MENESES. In doing so, Judge
Robart found probable cause to believe that TT3, TT4, and TT6 were being used to
further drug trafficking and related offenses. Interception pursuant to that order began
that day and ended on midnight of November 14, 2019. Intercepted calls have
strengthened investigators’ belief that VILLASENOR, RAMIREZ-MENESES, and their
associates are distributing narcotics in the Western Washington area.

8. On October 21, 2019, the Honorable Mary Alice Theiler, United States
Magistrate Judge for the Western District of Washington, signed an order authorizing
real-time GPS tracking and court authorization for the installation and monitoring of a
pen register and trap and trace device for three target telephones, TT] 1? (360-202-5932),
TT12 (206-661-7401), and TT13 (425-528-4845).

9. On October 22, 2019, the Honorable Mary Alice Theiler, United States
Magistrate Judge for the Western District of Washington, signed an order authorizing
real-time GPS tracking and court authorization for the installation and monitoring of a
pen register and trap and trace device for three target telephones, TT7 (425-443-4979),
TT10 (206-574-8656), and TT14 (360-722-2984).

10. On October 29, 2019, the Honorable Mary Alice Theiler, United States
Magistrate Judge for the Western District of Washington, signed an order authorizing
real-time GPS tracking and court authorization for the installation and monitoring of a
pen register and trap and trace device for three target telephones, TT15 (425-948-9793),
TT16 (541-730-0001), and TT17 (206-460-9015).

11. On October 31, 2019, the Honorable Paula McCandlis, United States

Magistrate Judge for the Western District of Washington, signed an order authorizing

 

2 On October 24, 2019, the phone provider for TT11 advised agents that the phone number of 360-202-5932
changed to 206-669-4690 but the IMSI for the phone device remained the same; therefore, agents were able to
continue receiving GPS tracking and pen register and trap and trace data on TT11 under the existing court order.

AFFIDAVIT OF KEVIN PALERMO - 4 UNITED STATES ATTORNEY
USAO 2019R00179 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo ON HD WH SF WH VY

NY wo HO bO NY LH WH YN NO KH KH FF KH HS HF SF OE S|
ao SN NN BP WD NBO KH CO Oo OBO HD DWN A BP WH NY SH S&S

 

 

Case 2:19-mj-00553-JLW Document1 Filed 11/14/19 Page 7 of 28

real-time GPS tracking and court authorization for the installation and monitoring of a
pen register and trap and trace device for three target telephones, TT18 (325-921-0597),
TT19 (206-581-5661), and TT20 (425-791-6612).

12. On November 6, 2019, the Honorable Michelle Peterson, United States
Magistrate Judge for the Western District of Washington, signed an order authorizing
real-time GPS tracking and court authorization for the installation and monitoring of a
pen register and trap and trace device for three target telephones, TT21 (425-499-5560),
TT22 (206-929-8323), and TT23, (206-353-2038).

13. Iknow through training and experience, including experience with this
investigation and my discussions with other experienced officers and agents involved in
drug investigations, that individuals involved in the distribution of controlled substances
and other criminal activity often use coded words and inferences when referring to their
illegal activity. I have used this training and experience, as well as the training and
experience of other law enforcement officers familiar with this investigation, to substitute
what I believe to be an accurate translation for these coded words and inferences which
are included in parentheses in this affidavit. The following summaries are based on my
review of the line sheets of intercepted communications, and from my discussions with
other law enforcement officers familiar with this investigation who have reviewed the

line sheets. Although these line sheets provide an accurate summary of the intercepted

communications, they are not necessarily the final transcripts of the intercepted

communications. The paragraphs herein include the summaries of pertinent portions of
intercepted calls, and are not necessarily the entire conversations between the parties
involved. Based on my training and experience, and the training and experience of other
agents, in summarizing these calls in this affidavit I have included my understanding of
certain coded language in brackets.

// |

Hi

if

AFFIDAVIT OF KEVIN PALERMO - 5 UNITED STATES ATTORNEY
USAO 2019R00179 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo fo ~jJ) WwW Hm BH W HB

NO HNO WB NY NHN HN KY WY NY K| | + FS Se Se Se Se eS
Se ~s DBA WN BPW NY KF DOD ODO Se sa DH A fF WY WH —& OO

 

 

Case 2:19-mj-00553-JLW Document1 Filed 11/14/19 Page 8 of 28

Probable Cause as to Silver Mazda
Previous communications and controlled purchases with RAMIREZ-MENESES

14. During this investigation RAMIREZ-MENESES is believed to be the user
of 253-981-2156, 425-532-2163 (TT1), 206-487-9828 (TT2), 253-433-1728 (TTS) and
253-433-1728, 206-578-9119 (TT6). Law enforcement used the assistance of CS1 and
conducted five controlled purchases of narcotics from RAMIREZ-MENESES using TT1.
Subsequent to these controlled purchases, RAMIREZ-MENESES obtained new
telephone numbers, which were provided to CS1. RAMIREZ-MENESES continued to
discuss drug trafficking activity with CS1 using TT2, TT5, and TT6.

May 4, 2019 Controlled Purchase from RAMIREZ-MENESES using TT]

15. On May 4, 2019, agents met CS1? and instructed her/him to contact
RAMIREZ-MENESES and attempt to arrange a purchase of 25 grams of heroin. Prior to
meeting with agents, CS1 received text messages from RAMIREZ-MENESES. CS1
reported, in summary, that RAMIREZ-MENESES said CS1’s order arrived, and CS1
should tell RAMIREZ-MENESES where to meet. At the direction of agents, CS1 texted
RAMIREZ-MENESES to meet him/her near the Bank of America at Northgate Mall at
2:30 p.m. that day. RAMIREZ-MENESES responded that he was ready. Agents
established surveillance in the area of the Bank of America at Northgate Mall in
preparation for the deal.

16. Agents searched CS1 and her/his vehicle for narcotics, paraphernalia,
currency and weapons. CS] had personal currency, which was counted and secured in

agents’ undercover vehicle. CS1 and her/his vehicle were otherwise free from the listed

 

3 CS1 was previously arrested on a state narcotics violation and is cooperating with agents under an active
cooperation agreement with the Seattle Police Department in exchange for charging considerations. CS1 has
provided reliable and accurate information on numerous crimes and criminal activity that have been verified by
agents. In addition to the more recent narcotics arrest, CS1 has two felony convictions for drug related offenses.
CS1 also has misdemeanor convictions for obstructing a law enforcement officer, reckless burning, disorderly
conduct, reckless driving, and possession of burglary tools. CS1 admitted to agents that he/she sold narcotics in the
past, and described how such drugs were packaged and distributed.

AFFIDAVIT OF KEVIN PALERMO - 6 ; UNITED STATES ATTORNEY
USAO 2019R06179 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo SoS ND WN SF WY NHN

MN bw NH tw LO HR KH KR RR ee eH Re Oe OO Sl ell
eo ss DB A BP WD NY SK CO OO MTF NTH NH HP WW NH KF SO

 

 

Case 2:19-mj-00553-JLW Document1 Filed 11/14/19 Page 9 of 28

items. Agents gave CS1 pre-recorded buy money for the controlled buy, and followed
CS1 to the meeting location.

17, CS] informed agents at approximately 2:20 p.m. that RAMIREZ-
MENESES texted CS1 and said he was looking for the bank. At approximately 2:22
p-m., agents observed the silver Mazda 3 with no license plate in the parking lot of Bank
of America. Agents confirmed RAMIREZ-MENESES was the diver of the silver
Mazda based on observing RAMIREZ-MENESES on previous operations. At
approximately 2:26 p.m., RAMIREZ-MENESES repositioned the silver Mazda next to
CS1’s vehicle. Agents observed RAMIREZ-MENESES exit the silver Mazda and
access the trunk. Agents observed that RAMIREZ-MENESES held a white plastic bag
that appeared to have a box inside it. RAMIREZ-MENESES entered CS1’s vehicle, and
CS1 moved his/her vehicle to a different area of the parking lot, as directed by agents.

18. While CS1 and RAMIREZ-MENESES were in CS1’s vehicle, agents were
able to photograph the VIN and temporary license plate of the silver Mazda. Agents
identified the silver Mazda’s VIN as JTT3BL1VG9C1507151, and the temporary paper
plate as E9693510. A DOL inquiry showed the VIN was registered to G&S Auto Sales
Inc. in Tacoma, Washington.

19. Shortly thereafter, RAMIREZ-MENESES and CS] returned to the silver
Mazda. Agents observed RAMIREZ-MENESES exit CS1’s vehicle, and access the
trunk of the silver Mazda a second time. Agents observed RAMIREZ-MENESES place
a white USPS/FedEx or similar box into the trunk. RAMIREZ-MENESES then accessed
the front passenger side of the silver Mazda and removed a small item, placed it in his
pocket and returned to CS1’s vehicle. CS1 moved his/her vehicle to a different area of
the parking lot again as directed by agents. After a short period, CS1’s vehicle returned
to the silver Mazda. Agents observed RAMIREZ-MENESES entered the silver Mazda
and departed the area.

AFFIDAVIT OF KEVIN PALERMO - 7 UNITED STATES ATTORNEY
USAO 2019R00179 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
oOo eo SI DH NH BP WH NY

NH NH NO NY KN ND ND BRD NRO
oOo SN WA Bh WwW VY KH ODT OHO SBSH KH nA BP WW WYN KF CS

 

 

Case 2:19-mj-00553-JLW Document1 Filed 11/14/19 Page 10 of 28

20. Agents followed CS1 to a pre-determined location where CS1 provided
agents with a box containing suspected heroin. Agents searched CS1’s vehicle and
person for narcotics, paraphernalia, weapons and currency, and found none.

21.  Insummary, CS1 informed agents that RAMIREZ-MENESES entered
his/her vehicle carrying a white postal box. RAMIREZ-MENESES showed CS] four
cylindrical objects, believed to be one (1) kilogram each, of heroin inside the box.
RAMIREZ-MENESES unwrapped one of the suspected kilograms of heroin to obtain a
sample of heroin for CS1. While RAMIREZ-MENESES was unwrapping the kilogram,
CS1 observed it was wrapped in what he believed to be cellophane, grease, foil, x-ray
paper, and petroleum jelly. Once RAMIREZ-MENESES finished showing the
kilograms to CS1, the pair returned to RAMIREZ-MENESES’ vehicle so RAMIREZ-
MENESES could obtain a scale from the silver Mazda. RAMIREZ-MENESES then
broke off a piece of the heroin and weighed it for CS1. CS1 and RAMIREZ-~-MENESES
exchanged the sample for the buy funds and then left the area.

September 8, 2019, Transfer of Communication from TT5 to TT6

22. On September 8, 2019, CS1 received a text message from 253-433-1728
(TT5), used by RAMIREZ-MENESES. A Spanish-speaking interpreter contracted by the
DEA translated the following text:

TTS: Iam going to call you from another number

23. Immediately after receiving the text message from TT5, CS1 received a
telephone call from 206-578-9119 (TT6) which CS1 did not answer. CS1 texted TTS
and the following communication occurred:

CS1: Who’s this?
CS1: Cesar?

 

4] know, based on my training and experience, that wholesale amounts of heroin are often
- smuggled into the United States packaged in this fashion in the belief that it will defeat law
enforcement detection by drug-detecting dogs and other methods.

AFFIDAVIT OF KEVIN PALERMO - 8 UNITED STATES ATTORNEY
USAO 2019R00179 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Co ea AN KD Wn FSF YW NY

mo bv BH Pw KH HP LH LP HN HK RK RR Rm ee
oN DH tH BP WD NH KH DOD OO FH HD HD AN FP W NH = OC

 

 

Case 2:19-mj-00553-JLW Document1 Filed 11/14/19 Page 11 of 28

TTS: Yes
24, Based on this exchange, agents believe that RAMIREZ-MENESES told
CS1 that he would call CS1 from his new number, and CS1 then received a call from

T16. CS1 sent a text to TTS to confirm that the call was from RAMIREZ-MENESES

| (aka “Cesar”), and RAMIREZ-MENESES confirmed it was him. Telephone records

revealed the subscriber name and billing address for TT6 was the same as TTS and TT2,
telephones previously used by RAMIREZ-MENESES.

25. Later that same evening, at the direction of agents, CS1 called TT6. The
telephone call occurred outside the presence of agents and was not recorded. CS1
informed agents RAMIREZ-MENESES was the user of TT6, and RAMIREZ-MENESES
said he went to Mexico, and recently returned. CS1 asked RAMIREZ MENESES if he
was still working, and what his prices were for “dark”, referring to heroin. RAMIREZ
MENESES stated that dark [heroin] would be $800 per piece [an ounce]. CS1 and
RAMIREZ MENESES discussed setting up a future narcotics transaction, and the
conversation ended shortly thereafter.

September 9, 2019 Continuation of Narcotics Communication on TT6

26. On September 9, 2019, CS1 placed a recorded call to TT6 at the direction
of agents. The following conversation occurred in Spanish and was translated to agents
by a Spanish-speaking interpreter contracted by DEA.

TT6: Hello.

CS1: Hello Cesar. How are you?

TT6: Oh, what’s up? How’s it going?

CS1: I’m good, I’m good. Um, can I talk to you?

TT6: Yes, I’m just working right now.

CS1: Okay, um, mm, I was going to ask you how much would you give me
a pound of, of, mm, water [methamphetamine]?

TT6: How much did I give them to you the last time, two, four, right

[$2400 a pound]?
AFFIDAVIT OF KEVIN PALERMO - 9 UNITED STATES ATTORNEY
USAO 2019R00179 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970 ©
0 Oo YD A WH PB WH

wo BN Bw BH Bw BD BR WR BRD met
oo SN WO WO BP W NY KH DOD Oo Oo HN HD tH HR WW VY KY &

 

 

Case 2:19-mj-00553-JLW Document1 Filed 11/14/19 Page 12 of 28

CS1: Yes, but that was a long time ago, and J did not know if it is the same

or, the thing is that somebody is asking me for one [one pound] and I

wanted to know how much should I sell it to them?

TT6: At, at two, three [$2300 a pound]. Is that okay? What do you think?

CS1: Two, three [$2300 a pound]?

TT6: Uh-huh.

CS1: Okay. I will let you know in a little bit.

TT6: Oh, good, let me, let...

[Voices overlap]

CS1: Okay?

TT6: ...know

CS1: Okay, thank you, Cesar.

TT6: Alright, then, bye.

CS1: Bye.

27. Based on my training and experience and discussions with CS1, I believe
CS1 and RAMIREZ-MENESES using TT6 referred to methamphetamine as “water”.
Furthermore, I believe when CS1 stated, “Yes, but that was a long time ago, and I did not
know if it is the same or, the thing is that somebody is asking me for one and I wanted to
know how much should I sell it to them?”, CS1 asked RAMIREZ-MENESES how much
one pound of methamphetamine would cost. When RAMIREZ-MENESES responded,
“At, at two (2), three (3)....”, I believe he referred to the price for one pound of
methamphetamine as $2300.
September 14, 2019, Surveillance of RAMIREZ-MENESES Returning from Oregon
28. On September 14, 2019, at approximately 6:00 a.m., GPS location.data of a

telephone used by RAMIREZ-MENESES (TT6) indicated the telephone was in the
vicinity of the 11735 SE 225" Ct, Kent, Washington, RAMIREZ-MENESES’ residence.
At approximately 6:11 a.m., agents observed a male believed to be RAMIREZ-

AFFIDAVIT OF KEVIN PALERMO - 10 UNITED STATES ATTORNEY
USAO 2019R00179 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo © YN DB UW & WY YN =

oOo a DN OU & WwW HY KH CO Oo FAD ND WN BP WH NY YS CS

 

 

Case 2:19-mj-00553-JLW Document 1 Filed 11/14/19 Page 13 of 28

MENESES, based on his physical appearance, enter the driver seat of a silver Mazda
parked in front of the residence, and the silver Mazda left shortly thereafter.

29. Approximately four minutes later, at 6:15 a.m., GPS location data for the
telephone indicated TT6 was no longer in the vicinity of 11735 SE 225" Ct, Kent,
Washington, and reflected that the Mazda (based on agents’ observations of Mazda’s
location), and the telephone (based on GPS ping data) were at the same locations at the
same time, and therefore likely together. Agents continued to monitor the GPS pings
which showed the telephone traveled to Salem, Oregon. The telephone remained in
Salem, Oregon for approximately two hours before GPS data for TT6 indicated it was
traveling north on Interstate 5 towards Washington.

30. Agents established physical surveillance in Washington, and with the
assistance of GPS location for RAMIREZ-MENESES’ telephone, located the silver
Mazda travelling northbound on Interstate 5. Agents confirmed RAMIREZ-MENESES
was the sole occupant of the Mazda at that time. GPS data for the telephone and physical
observations of the Mazda indicated the telephone and the vehicle were traveling
together.

31. Agents followed the Mazda to RAMIREZ-MENESES’ residence located at
11735 SE 225% Ct, Kent, Washington, where they observed the Mazda idle in front of the
residence and an Hispanic male, believed to be DE LEON enter the front passenger seat.
Agents conducted surveillance of RAMIREZ-MENESES and DE LEON and watched the
two men visit a restaurant, a gas station, and then return to RAMIREZ-MENESES’
residence. At this time, agents were unable to determine the purpose of RAMIREZ-
MENESES’ trip to Salem, Oregon.

Intercepted Calls referencing RAMIREZ-MENESES

32. On October 15, 16, 18 and 19, 2019, a Mexico-based telephone number 52-
664-761-4243, used by used by an unidentified male (hereinafter U14243), was
intercepted over TT4 communicating with VILLASENOR. The following text message
conversation occurred.

AFFIDAVIT OF KEVIN PALERMO - 11 UNITED STATES ATTORNEY
USAO 2019R00179 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo CS TD A BP WD KH —

Bd NO NH BK BK KO KRDO BRD ORD ee eee
ao 4s NSN OF eh WW HN KEK Oo OO MO HN DW AH BP WH NH KS OS

 

 

Case 2:19-mj-00553-JLW Document 1 Filed 11/14/19 Page 14 of 28

10/15/19
UI4243: Dude, you should come out so I can meet you. I can send them
up-there for you, but make the trip.
UI4243: Also, with the slaves [heroin], I can give them to you at 18,500.
[$18,500 a kilogram]

10/16/19
TT4: I’m going to be honest dude, over here I get them at 1700 [$17,000]
and on credit. People up here don’t want to pay. If 1 get them at that
[price], how much would I make?
UI4243: I'll give them to you at 1700 [$17,000] over there.
TT4: When are you going to be able, over there? __
UI4243: I'll let you know through Cesar [RAMIREZ-MENESES]
TT4: Let me know to see how I’m doing with work [available narcotics] so
I won’t have that stopped. |
UI4243: Okay

10/18/19
UI4243: Dude, how are you? Are you ready to get going?

33. On October 18, 2019, 52-664-761-4273 attempted to call TT6 and the call

was not answered.

10/19/19
TT4: Dude really, I don’t have any paper [money] right now. I’m low on
everything [narcotics and money], if you want to lend me five [front five
kilograms of heroin}, I’ll get them. But on the same note, I don’t like to be
pressured for the paper [money].
TT4: You know sometimes it gets busy and then it slows down

TT4: and right now, things are like this....

TT4: ...slow.
UI4243: Okay
AFFIDAVIT OF KEVIN PALERMO - 12 a0 Srew Sra ARNE
TEWART STREET, SUITE
USAO 2019R00179 SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo en KH OH BP WW LO =

No NO NO KO DO KOO RD RO Rm OOO me me ee

 

 

Case 2:19-mj-00553-JLW Document 1 Filed 11/14/19 Page 15 of 28

34,

TT4: Let me know if it’s a yes so I don’t get them over here. Someone was
going to let me borrow some. .
UI4243: Dude, could you ask Cesar [RAMIREZ-MENESES] to call me?
UI4243: To see if he can go/come down to get them.

UI4243: So he can go/come down.

TT4: Yes, let me call him [RAMIREZ-MENESES] to see if he answers.
UI4243: Okay so you can send him [RAMIREZ-MENESES] to get a
handful [narcotics], that way you have them handy over there.

UI4243: Did you call me, or did your buddy?

TT4: By accident...

TT4: ...sorry.

U14243: Call me too

TT4: Let me finish eating breakfast...

TT4: Pil call you

UI4243: Okay, Cesar [RAMIREZ-MENESES] answered already.

That same day a different Mexico telephone number, 52-664-731-9695

texted VILLASENOR on TT4. Based on the conversation agents believe it is the same
user as 52-664-761-4273.

35.

UI4243: Dude, save this number. What did Cesar [RAMIREZ-MENESES]
tell you?

UI4243: Is he [RAMIREZ-MENESES] going to ‘finish’

UI4243: Give him [RAMIREZ-MENESES] this number, please.

I believe the above conversation is UI4243 coordinating a shipment of

narcotics to VILLASENOR. In this specific instance, I believe slaves to be a reference to

heroin and the discussion of prices is consistent for a kilogram of heroin. When the users

state 1700, I believe this is a typo or short hand for $17,000. Furthermore,.I believe
based on the conversation that RAMIREZ-MENESES was the individual who was to
facilitate or transport the narcotics being sent by UI4243 to VILLASENOR. When

AFFIDAVIT OF KEVIN PALERMO - 13 UNITED STATES ATTORNEY

USAO 2019R00179

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
wo fe nN KD WH F&F WW YH

MW MN NN NNN NY BP BP Bw ew ew ew ee em
oo nN NTN NN OR DH KH FEF OO NO mMmLU UNUM DUC LULUWwLLULN ULC

 

 

Case 2:19-mj-00553-JLW Document1 Filed 11/14/19 Page 16 of 28

UI4243 references “Cesar” I believe they are referring to RAMIREZ-MENESES, as his
first name is Cesar. Additionally, during the conversation UI4243 stated, “Okay, Cesar
[RAMIREZ-MENESES] answered already.” Based on the above conversation, I believe
RAMIREZ-MENESES remains in contact with suspected sources of supply in Mexico
that share communications with VILLASENOR and is likely to be intercepted because of
those communications. Neither during, nor after, these conversations did
VILLASENOR, on either TT3 or TT4, contact any individuals believed to be:
RAMIREZ-MENESES.
October 30, 2019 Surveillance of VILLASENOR and the silver Mazda

36. On October 30, 2019, agents were conducting surveillance at
VILLASENOR’s residence located at 18123 52"4 Avenue, West, Lynnwood,
Washington. At approximately 8:17 p.m., agents observed a known vehicle used by
VILLASENOR arrive at the apartment complex. At approximately 8:321 p.m.
VILLASENOR (on TT3) received an incoming call from LEYVA-CASTELLANOS
using TT7 (Session 1186). LEYVA-CASTELLANOS asks, “Are you going deliver more
later tonight [make narcotics deliveries]?” VILLASENOR responds, Yes, I have, I have
right now... well, I am taking a shit right now. But I have four runs [deliveries of
narcotics] to do right now.” VILLASENOR continues, “Hold on, maybe two or three
[deliveries].... hold on, I am reading a message from, from, from Julio, from Cesar
[RAMIREZ MENESES. (Aside: VILLASENOR reads: “give us another one and that’s
it, aaaaanother one.”) Yes, yes I will be over later tonight and will spend the night with
you.” The conversation ends shortly thereafter. I believe VILLASENOR was telling
LEY VA-CASTELLANOS he needed to conduct several narcotics transaction that
evening. When VILLASENOR stated he was reading a message “from Julio, from
Cesar” I believe he is referring to RAMIREZ-MENESES.

37, At approximately 8:52 p.m., agents observed a male, who appeared similar
in appearance to VILLASENOR exit the apartment 289. The male believed to be
VILLASENOR walked to a silver color passenger car that was idling in parking lot and

AFFIDAVIT OF KEVIN PALERMO - 14 UNITED STATES ATTORNEY
USAO 2019R00179 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo SY DB OH FR WD YN —

bo bo we) bt bo we) N bo bo _ — — - _ e — — —
on DTN OH FF BW NH KH CO OO OO HI DH HA FB WW NH | BS

 

 

Case 2:19-mj-00553-JLW Document1 Filed 11/14/19 Page 17 of 28

entered the front passenger seat. Shortly thereafter agents observed the vehicle travel
down several streets making a large square at a low rate of speed, possibly conducting a
transaction inside the vehicle or counting counter surveillance. The registration of the
vehicle was identified as Washington registration BQN5917. The vehicle was identified
as the Mazda RAMIREZ-MENESES has been observed driving. At 9:02 p.m., agents
observed the Mazda return to VILLASENOR’s apartment complex.

38.  At9:11 p.m., agents observed a male similar in appearance to
VILLASENOR exit the apartment and enter the white Ford F150 truck, Washington
registration C04251J. Agents were unable to tell if VILLASENOR was in possession of
anything as he entered the vehicle. The Ford truck exited the apartment complex and
drove north. Agents conducted mobile surveillance on the Ford truck At approximately
9:26 p.m., the Ford truck turned into Millwood Condos, located at16605 6 AVE W,
Lynnwood, WA 98037. Agents observed the ford truck park along the north fence line.
At about this same time agents observed a female, who appeared to be in her twenties,
walking in the direction of VILLASENOR’s vehicle. Agents observed as the female at
the passenger’s side of the truck. Agents were unable to tell if the female entered the
vehicle. Shortly thereafter agents saw lights come on Villasenor’s truck. The female
then walked to unit G-203. At the door of G-203, agents observed enter the apartment,
but were uncertain if she accessed apartment on own or was let in.

39, Based on the lack of intercepted phone calls, agents had no information
about VILLASENOR’s activity between 2052 and 2212 hours. Based on surveillance
and his conversation with LEY VA-CASTELLANOS (Session 1186) telling her he had
“four runs to do then, maybe two or three,” I believe VILLASENOR was conducting
drug transactions. One transaction was possibly was tied to the message VILLASENOR
partially read out loud to LEYVA-CASTELLANOS during this same call. The
referenced communications with RAMIREZ-MENESES was not intercepted on TT3,
TT4 or TT6.

AFFIDAVIT OF KEVIN PALERMO - 15 UNITED STATES ATTORNEY
USAO 2019R00179 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo CO ~s BDA Ah BP WY NHN

wm NN BY HN WH NN wm me mee eee ee
oOo ~~) DO OH BR WwW NY FF CO OO DW TH WN fF WW WY KK OS

 

 

Case 2:19-mj-00553-JLW Document1 Filed 11/14/19 Page 18 of 28

November 10, 2019, Message on TT6

40. On November 10, 2019, agents received a text message on TT6 (Session
66). The Text Message stated: “Welcome to Mexico Roaming! If the Mexico roaming
feature you selected has limits for minutes, texts and/or data we will alert you when you
get to 80% usage. Details at metrobyt-mobile.com. Thank you, Metro by T-Mobile.”
November 13, 2019, seizure of the silver Mazda

41. On November 13, 2019, remote surveillance of the residence located at
11753 SE 225th Court, Kent, WA, showed the silver Mazda parked in front of the
residence. Later that same day a male, later identified to be Julio Cesar RAMIREZ-
MENESES, based on a Mexican passport provided to law enforcement. Investigators
observed RAMIREZ-MENESES with a box near the trunk of the silver Mazda
(BQNS5917). As stated during the May, 4, 2019, controlled purchases, agents know
RAMIREZ-MENESES to conceal narcotics in boxes. Agents observed the Mazda
(BQN5917) depart the residence. Due to technical limitations, remote observations
ceased. Investigators previously positioned in the vicinity, however, conducted physical
surveillance on RAMIREZ-MENESES and the silver Mazda.

42. At approximately 2:31 p.m., investigators followed the silver Mazda until
it parked in the vicinity of Saigon Soul Vietnamese Restaurant located at 24202 104"
Avenue SE, Kent, Washington. At approximately 3:17 p.m., agents observed
RAMIREZ-MENSES exit the Saigon Soul Vietnamese Restaurant and enter the driver's

side of the silver Mazda. Shortly thereafter, agents directed a marked police unit to

contact RAMIREZ-MENESES, in the silver Mazda, while it was parked in the public

parking lot. RAMIREZ-MENESES was informed he was under investigation for
narcotics violations, RAMIREZ-MENESES responded by stating he had previously
worked with law enforcement before and wants to help the current investigators.

43. Investigators searched RAMIREZ-MENESES before placing him in the
marked patrol unit to speak with him, during that time investigators located
approximately one ounce of methamphetamine in RAMIREZ-MENESES’ front right

AFFIDAVIT OF KEVIN PALERMO - 16 UNITED STATES ATTORNEY
USAO 2019R00179 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo OND A Hh WS HPO

BO NM NM Bw BD KR RO BRD BR Re SO Se ee ee
eo yn DH HH FP WY YO KH DTD OO eB DW DH A FP WH YY KY CS

 

 

Case 2:19-mj-00553-JLW Document 1 Filed 11/14/19 Page 19 of 28

pocket. During the time officers were speaking to RAMIREZ-MENESES, agents directed
Tukwila Detective, Jamie Sturgile® to apply a narcotics detecting dog (“K9” “Apollo”) to
the silver Mazda. Upon performing the K9 “sniff”, the K9 gave a positive indication for
the presence of narcotics odor at the driver’s door. RAMIREZ-MENESES gave consent
to agents to search the silver Mazda, another vehicle he owned, and his residences.
Investigators conducted a search of the vehicle, but did not located readily accessible
contraband. Investigators transported and impounded the vehicle at a secured Seattle
Police Department facility for a more thorough search. |
Intercepted phone conversations following seizure of the Mazda
44. On November 13, 2019, agents intercepted an incoming phone call over
TT4, used by VILLASENOR, from telephone number 52-664-73 1-9695, the same
individual (UI4243) who texted VILLASENOR in mid-October. VILLASENOR did not
answer the phone, however, the UM’s aside conversation to an unknown female,
hereinafter UF, was intercepted while TT4’s voicemail message recorded. The following
is the conversation which occurred |
TT4 Recording — Please leave your message for four (4), two (2),
five (5), four (4), one (1), zero (0), six (6), nine (9), six (6),
two (2). [Background: Telephone beeps]
UI4243 The car [U/I] did not find it [Audio glitch].]

UF [UA]

UI4243 No. But these fuckers [law enforcement] took the car from
him [RAMIREZ-MENESES]. Son of a bitch!

UF [UA]

UI4243 The ones hidden in the car [narcotics hidden in the silver

Mazda], they didn’t find, but it’s a matter of time that they’ II

find them. They took the car away from him.

 

5] have attached Detective Sturgile’s affidavit detailing the event, to include his training and experience and canine
qualifications, to this affidavit.
AFFIDAVIT OF KEVIN PALERMO - 17 asim seme ane 5940
STEWART STREET, SUITE
USAO 2019R00179 SEATTLE, WASHINGTON 98101
(206) 553-7970
oOo eo ND WH SP WD LY

Do NO HP NH HN PO PO BD ROR RR RR Re te
So SI) NBN NH F&F WH HO == CT OO FO SI DB A FP WO WH | OS

 

 

Case 2:19-mj-00553-JLW Document 1 Filed 11/14/19 Page 20 of 28

UF [UA]

UI4243 First, they brought the dog out [law enforcement K9] and
nothing. He [RAMIREZ-MENESES] says they didn’t find
anything on him.

UF Did they take him to jail?

UI4243 He [RAMIREZ-MENESES] says first they brought the dog,
and nothing. Then, two guys checked him, and nothing. He
says that, that they told him they’d be back tomorrow for him.

45. Based on the these events, I believe RAMIREZ-MENESES was utilizing
the Mazda to transport narcotics. I believe the UM was attempting to contact
VILLASENOR to obtain further information from VILLASENOR, or to inform
VILLASENOR of RAMIREZ MENESES’ encounter with law enforcement. The aside
intercepted conversation recounted law enforcements contact with RAMIREZ-

MENESES in detail, specifically citing the K9 application on the silver Mazda and the |
number of officers used to physically search the vehicle. It is unlikely an onlooker
recounted the details to the UM, leading me to believe RAMIREZ-MENESES recounted
the details himself. Furthermore, I believe the UM was stating that law enforcement did
not locate the narcotics in the silver Mazda because the narcotics are hidden. I know
narcotics traffickers to use hidden compartments, commonly known as “traps”, to conceal
narcotics and proceeds from law enforcement and others looking to steal their product or
illicit gains.

CONCLUSION

46. For the reasons set forth above, I respectfully submit there is probable
cause to believe that evidence of the crime of conspiracy to distribute controlled
substances, as described in Attachment B, will be found at the subj ect location described

in attachment A, and ask that a warrant be issued to search the subject premises for said

evidence.
AFFIDAVIT OF KEVIN PALERMO - 18 UNITED STATES ATTORNEY
USAO 2019R00179 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo SF SN HD NH FP WH YN

N NY NH WN NHN NY NH NY NY HF HF HF HF KF HP FEF EF S|
eo wT DWN UW BP WH NY KK OD OO eA KH A F&F WOW LY FY OO

 

 

Case 2:19-mj-00553-JLW Document1 Filed 11/14/19 Page 21 of 28

KNOWLEDGE BASED ON TRAINING AND EXPERIENCE
47. Based on my training and experience, and my discussions with other
experienced officers and agents involved in drug investigations, I know the following:

a. Traffickers of controlled substances, and those who assist them,
maintain and tend to retain accounts or records of their drug trafficking activities,
including lists of drug quantities and money owed, telephone records including contact
names and numbers, photographs, and similar records of evidentiary value. These items
are generally kept in locations where drug traffickers believe their property is secure and
will remain undetected from law enforcement, such as inside their homes, vehicles and
storage lockers.

b. Traffickers of controlled substances commonly maintain addresses,
vehicles, or telephone numbers which reflect names, addresses, vehicles, and/or
telephone numbers of their suppliers, customers and associates in the trafficking
organization and it is common to find drug traffickers keeping records of said associates
in cellular telephones and other electronic devices. Traffickers almost always maintain
cellular telephones for ready access to their clientele and to maintain their ongoing
narcotics business.

c. Traffickers maintain evidence of their criminal activity at locations
that are convenient to them, including their residences, vehicles, and storage lockers.
This evidence often includes more than contraband and paraphernalia and includes
financial records, records of property and vehicle ownership, records of property rented,
records of post office boxes used to ship and receive contraband and currency, records of
other storage facilities used to hide drugs or currency, and other documentary evidence
relating to commission of, and proceeds from, their crimes.

. de During the execution of search warrants, it is common to find
papers, letters, billings, documents, and other writings which show ownership, dominion,

and control of vehicles, residences, and/or storage units.

AFFIDAVIT OF KEVIN PALERMO - 19 UNITED STATES ATTORNEY
USAO 2019R00179 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
wo oa DH mA & Ww

bt bo WN WH Bb HO LO KH RO RB Se He Se ee Se Se —
Oo “TN th BR WY NH SB OO HULU UN UNU BULL UN OU CD

 

 

Case 2:19-mj-00553-JLW Document1 Filed 11/14/19 Page 22 of 28

e. Persons trafficking and using controlled substances commonly sell
or use more than one type of controlled substance at any one time.

f. Traffickers frequently maintain items necessary for weighing,
packaging, and cutting drugs for distribution. This paraphernalia often includes, but is
not limited to, scales, plastic bags, and cutting/diluting agents and items to mask the odor
of drugs

g. Traffickers often maintain weapons, including guns and ammunition,
in secure locations such as their residences and vehicles and storage lockers, in order to
protect their drugs and drug proceeds.

h. Traffickers often have false identification documents and
identification documents in the names of others.

i. Drug trafficking is a cash business, and in order to escape notice
from authorities for using unexplained income, or hide excessive cash from illegal
activities, traffickers either keep large quantities of cash at home or other secure locations
such as a storage locker, or convert the cash into other valuable assets, such as jewelry,
precious metals, monetary instruments, or other negotiable forms of wealth. Records of
such conversions are often stored where a trafficker lives.

48. As noted above, drug dealers use cellular telephones as a tool or
instrumentality in committing their criminal activity. They use them to maintain contact
with their suppliers, distributors, and customers. They prefer cellular telephones because,
first they can be purchased without the location and personal information that land lines
require. Second, they can be easily carried to permit the user maximum flexibility in
meeting associates, avoiding police surveillance, and traveling to obtain or distribute
drugs. Third, they can be passed between members of a drug conspiracy to allow
substitution when one member leaves the area temporarily. Since cellular phone use
became widespread, every drug dealer I have contacted has used one or more cellular
telephone for his or her drug business. I also know that it is common for drug traffickers
to retain in their possession phones that they previously used, but have discontinued

AFFIDAVIT OF KEVIN PALERMO - 20 UNITED STATES ATTORNEY
USAO 2019R00179 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
eo fF SIN NH SF W YN

oO sa DH HW SF WD YN KF CO OHO OB HI HD A PW NH KS OS

 

 

Case 2:19-mj-00553-JLW Document1 Filed 11/14/19 Page 23 of 28

actively using, for their drug trafficking business. Based on my training and experience,
the data maintained in a cellular telephone used by a drug dealer is evidence of a crime or
crimes. This includes the following:

a. The assigned number to the cellular telephone (known as the mobile
directory number or MDN), and the identifying telephone serial number (Electronic
Serial Number, or ESN), (Mobile Identification Number, or MIN), (International Mobile
Subscriber Identity, or IMSI), or (International Mobile Equipment Identity, or IMEI) are
important evidence because they reveal the service provider, allow us to obtain subscriber
information, and uniquely identify the telephone. This information can be used to obtain
toll records, to identify contacts by this telephone with other cellular telephones used by
co-conspirators, to identify other telephones used by the same subscriber or purchased as
a part of a package, and to confirm if the telephone was contacted by a cooperating
source or was intercepted on a wiretap here or in another district. _

. b. The stored list of recent received calls and send calls in important
evidence. It identifies telephones recently in contact with the telephone user. This is
valuable information in a drug investigation because it will identify telephones used by
other members of the organization, such as suppliers, distributors and customers, and it
confirms the date and time.of contacts. If the user is under surveillance, it identifies what
number he called during or around the time of a drug transaction or surveilled meeting.
Even if a contact involves a telephone user not part of the conspiracy, the information is
helpful (and thus is evidence) because if leads to friends and associates of the user who
can identify the user, help locate the user, and provide information about the user.
Identifying a defendant’s law-abiding friends is often just as useful as identifying his
drug trafficking associates,

c. Stored text messages are important evidence, similar to stored
numbers. Agents can identify both drug associates, and friends of the user who likely

have helpful information about the user, his location, and his activities.

AFFIDAVIT OF KEVIN PALERMO - 21 UNITED STATES ATTORNEY
USAO 2019R00179 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Co NY DWN HR HR WO NH &

BO hw bP Bw HO wD BR DN ROR Re ee OR
oo I DH NW FP W HY KK DOD OO CO DH TH BR W NY KS OD

 

 

Case 2:19-mj-00553-JLW Document1 Filed 11/14/19 Page 24 of 28

d. Photographs on a cellular telephone are evidence because they help
identify the user, either through his or her own picture, or through pictures of friends,
family, and associates that can identify the user. Pictures also identify associates likely to
be members of the DTO. Some drug dealers photograph groups of associates, sometimes
posing with weapons and showing identifiable gang signs.

e. Stored address records are important evidence because they show the
user’s close associates and family members, and they contain names and nicknames
connected to phone numbers that can be used to identify suspects.

REQUEST FOR SEALING AND DELAYED NOTICE

49. The investigation remains ongoing, including the use of a wiretap. The
wiretap application authorizes interception for up to 30 days, and is expected to last at
least until November 14, 2019. However, investigators are seeking to renew interception
on two of of the target telephones and/or to “spin” to intercept four newly identified
target telephones. Based on information provided by sources of information and other
law enforcement personnel, I believe that thie investigation will ultimately lead us to other
jurisdictions. I also believe that the investigation will ultimately lead us to numerous
other individuals involved in narcotics trafficking. Accordingly, the investigation will
most assuredly last more than 90 days. Delayed notification is justified because there is
reasonable cause to believe that premature disclosure of this Application will may have
an adverse result, as defined in 18 U.S.C. § 2705, including risking the safety of
informants, causing flight from prosecution or destruction of evidence, and seriously
jeopardizing the investigation by giving the person notified an opportunity to destroy
evidence, change patterns of behavior, advise confederates, and flee from prosecution.
See 18 U.S.C. § 3103a(b)(1). Finally, there is reasonable necessity for the use of the
technique described above, for the reasons set forth above. See 18 U.S.C. § 3103a(b)(2).
I therefore request delayed notice until January 29, 2019 (90 days past the end of the
tracking period), pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal
Procedure 41(f)(3), with leave to request further delays on good cause shown.

AFFIDAVIT OF KEVIN PALERMO - 22 UNITED STATES ATTORNEY
USAO 2019R00179 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo eo NI BWB UN HP WO YN Ke

mB wo HN HPO HY WH NH HW HN KH KH HFS HF HFS FPO Se Oe SE

 

 

Case 2:19-mj-00553-JLW Document 1 Filed 11/14/19 Page 25 of 28

50. I further request permission to execute this search warrant at any time of the
day or night.

51, In light of the ongoing matter pertaining to the investigation of the
JIMENEZ-HERNANDEZ TCO to include the use of Title III intercepts, and to avoid any
premature disclosure of the existence of the above-described investigation to anyone who
may generally view the files of the clerk of the United States District Court for the
Western District of Washington, with the result and risk that the investigation may be

compromised, it is requested that this Affidavit, accompanying Application, and Warrant,

Kevin Palermo

Special Agent
Drug Enforcement Administration

be sealed until further Order of this Court.

The above-named agent provided a sworn statement attesting to the truth of the

contents of the foregoing affidavit on the _[4aay of November, 2019.

keg

THE HONORABLE JOHN L. JONPERS
United Syates Magistrate mdse?

AFFIDAVIT OF KEVIN PALERMO - 23 UNITED STATES ATTORNEY
USAO 2019R00179 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Case 2:19-mj-00553-JLW Document1 Filed 11/14/19 Page 26 of 28

Tukwila Police Department
Anti-Crime Team K-9

Detective James Sturgill
November 13, 2019

 

DETAILS

On November 13, 2019 at approx. 1500 hours, I, Tukwila Police Detective J. Sturgill assisted
Seattle PD Detectives with a K-9 sniff of the exterior of a vehicle located at 24202 104"" Ave SE
in Kent. Upon arrival, I contacted SPD Detectives who pointed out the suspicious vehicle
parked in the parking lot. I noticed that the suspicious vehicle (WA plate BQN5917) was
unoccupied and the driver side front door was open. At approx. 1535 hours, I then deployed my
canine partner “Apollo” and we started searching the exterior of the suspicious vehicle in a
systematic manner. While searching, Apollo had a change of behavior and slowed his search as
his sniffed around the opening of the driver’s door (Apollo never entered the vehicle). Apollo
took several deep breaths and sat. When Apollo sits, it’s an indication to me that he could smell
the odor of narcotics coming from inside the vehicle. I rewarded Apollo with a rubber ball.

This concludes my involvement in the case.

OFFICERS TRAINING/EXPERIENCE

I, James Sturgill have been a commissioned law enforcement officer for the past sixteen years. I am
employed by the City of Tukwila and have recently been assigned to the Tukwila Anti-Crime Team; I am
currently the K-9 Narcotic’s Detective assigned to that unit. During my career, I have investigated several
narcotics-related crimes in and around the City of Tukwila.

. My current duties include investigating federal and state narcotics violations within the jurisdiction of the
County of King, the State of Washington, and the United States.

During my career, I have received extensive training to include: 720 hours at the Washington State
Criminal Justice Training Center’s Basic Law Enforcement Academy. This training includes numerous
hours of instruction on Criminal Law, Property Crimes, Crimes against Persons, basic report writing,
Narcotics Investigations and recognition (including the recognition of marijuana, cocaine, heroin and
methamphetamine). I have received further training to assist me with narcotics investigations and arrests.
In 2006, I received 48 hours of Gang Investigation and Street Crimes training. These courses included
gang and narcotic recognition, buy bust operations, surveillance and interview techniques, how narcotics
are transported and where narcotics can be hidden in vehicle’s, homes, and in humans. In 2013, I
received 24 hours of similar training by attending Gangs in the Northwest and Street Survival. 1 also
attended How to Manage a C] in 2013. This course focused on how to interview suspects of narcotics
related offenses and how to turn that person into a confidential informant. This course included interview
techniques and basic search warrant preparation and service. In 2014, 2015 and 2018, I received
nationally recognized narcotics training provided by California Narcotics Officers Association (CNOA).
In 2014, 2015 and 2018 I received nationally recognized narcotics training provided by Washington State
Narcotics Investigators Association (WSNIA). Both CNOA and WSNIA are 4-day classroom courses
Case 2:19-mj-00553-JLW Document1 Filed 11/14/19 Page 27 of 28

containing numerous narcotic related classes. In 2015 and 2018, I attended Operation Jetway Interdiction
training. This 32-hour classroom course is conducted by EPIC/DEA and focuses on the many ways that
police officers can interdict drugs and drug proceeds from DTO’s. In 2017 and 2019, I received 32 hours
of classroom interdiction training with the nationally recognized International Narcotics Interdiction
Association (INIA). In 2016, I completed the 200-hour Washington State Narcotic’s Canine Course.
During the 6-week course, my canine partner “Apollo” was trained to identify and alert on the odors of
Cocaine, Heroin, Methamphetamine and Marijuana. During the early part of my career, I worked
numerous cases with the Tukwila Anti-Crime (TAC) Team, working as a uniformed take down officer. I
assisted the TAC Team with several buy walks and buy busts during my career. I also personally
investigated numerous VUCSA cases while working as a patro! officer in the City of Tukwila.

By virtue of my assignment with the TAC Team, I am authorized to conduct investigations into violations
of the Controlled Substances Act. In doing so, I have conducted a variety of investigations into violations
ranging from simple possession of narcotics to the sales of narcotics. Because of this experience and
training, I am familiar with common methods of investigating drug trafficking and have become familiar
with the methods of operation of drug traffickers, their use of cellular telephones, telephone pagers,
emails, and other electronic means of communication to further their narcotics trafficking activities; and
their use of numerical codes, code words, counter-surveillance, and other methods of avoiding detection
by law enforcement. I am also familiar with the various methods of packaging, delivering, transferring,
and laundering.

I have participated in the execution of narcotics search warrants. Most commonly, these warrants
authorize the search of locations ranging from the residences of drug traffickers and their
coconspirator/associates, to locations used to manufacture, distribute and hide narcotics and drug
proceeds. Materials searched for and often recovered in these locations include packaging materials,
manufacturing items, scales, weapons, documents and papers reflecting the distribution of controlled
substances and the identity of coconspirator associates, and papers evidencing the receipt, investment, and
concealment of proceeds derived from the distribution of controlled substances.

CANINE QUALIFICATIONS

I'm currently assigned to the Tukwila Anti-Crime Team and handle a narcotics canine as a collateral duty.
In November 2016, I completed the state mandated requirement of 200 hours of canine narcotics specific

training and met the canine performance standards set by the Washington Administrative Code (W.A.C.)

139-05-915 for the Narcotic Dog Handler (General Detection).

On November 13, 2016 Canine "Apollo" and I were certified as a team by the Washington State Police
Canine Association. We recertified on January 8th, 2019 in Bothell, WA. The WSPCA is an organization
with voluntary membership to improve training and effectiveness of canine teams statewide. The

WSPCA certification is also voluntary with more stringent standards than the state requirement. The
substances trained on by the team are cocaine, heroin, methamphetamine and marijuana.

Apollo is a passive alert canine and he is trained to give a "sit response” after having located the specific
location the narcotics odor is emitting from. The handler is trained to recognize the changes of behavior
the canine exhibits when it begins to detect the odor of narcotics. The odor can be emitting from the
controlled substance itself, or it can be absorbed into items such as currency, clothing, containers,
packaging material, etc. Narcotic smelling canines such as “Apollo” have an inherently keen sense of
smell and will continue to alert on the container or item depending on the length of exposure to the
Case 2:19-mj-00553-JLW Document1 Filed 11/14/19 Page 28 of 28

controlled substance, and the amount of ventilation the item is exposed to.

Apollo’s reward for finding narcotics / narcotic related items is a rubber ball or leather strap. Apollo and
I continue to train on a regular basis to maintain our proficiency as a team.
On-going training includes or will include:

- Training in all areas of interdiction, such as vehicles, boats, truck tractor and trailers, schools,
currency, parcels and mail, airports and airplanes, bus and bus depots, storage units, residences,
trains and train depots, prisons, motels, apartments, etc.

- Training on various quantities of controlled substances, ranging from grams to ounces, and
pounds when available.

- Training on novel odors, such as odors that are distracting, masking, or new.

- Training on controlled negative (blank) testing, in which all objects or locations have no
contraband present

- Training in “Double Blind” scenarios

- Extinction training, which proofs the dog and prevents him from alerting to common items
associated with controlled substances, such as plastic bags, etc.

I maintain both training logs and field activity/application reports. Both are available for review upon
request. At this time the team has found over 1000 narcotics substance training aids and 140 applications
in the field resulting in the seizure of narcotics and currency.

Canine Apollo is trained to detect the presence of marijuana, heroin, methamphetamine, and cocaine.
Canine Apollo cannot communicate which of these substances he has detected. Canine Apollo can detect
minuscule amounts of these four substances. Canine Apollo cannot communicate whether the detected
substance is present as residue or in measurable amounts. Despite these limitations, canine Apollo's alert
provides probable cause to believe that evidence of a Violation of a Uniform Controlled Substance Act
may be found where the canine provides a positive alert for the odor of controlled substances.

I certify or swear under the penalty of perjury the foregoing statement is true and correct.

Detective James C. Sturgill
Tukwila Police TAC Team

 
